Wolcott, Chancellor.
I propose now to announce my decision — not opinion — in the case of the Jessup & Moore Paper Co. v. Peter J. Ford.
Perhaps the magnitude of the interests involved in "this case and the great skill and ability with which it ■was conducted by counsel on both sides, would seem to -demand a more elaborate treatment of the subject than *229the mere decision either discharging the rule or making it absolute; but I have determined to decide or dispose-of the matter upon the evidence submitted entirely, without reference to the legal propositions that were raised at the threshold of the hearing of this rule. My decision will be a conclusion of fact and not of law, which makes it unnecessary to prepare an extended opinion.
To have prepared an opinion involving a complete review of the testimony would have entailed an amount of labor which I did not care to undergo. In fact, I was not able to do it if I had been so disposed.
On the 24th day of November, 1886, an injunction was issued, directed against Peter J. Ford, Thomas Ford and Thomas F. Ryan. Last spring — some time last April, I believe — a rule was laid upon Peter J. Ford to show cause why he should not be punished for contempt in consequence of an alleged violation or breach of the injunction issued in 1886, Peter J. Ford being the only survivor of Thomas Ford and Thomas F. Ryan, deceased. At the hearing of the rule, a mótion was made to dismiss the rule upon the ground that the factory had become the property of, and was operated by a corporation known as, the Ford Morocco Company, and was not the property of Peter J. Ford, nor was it under his control. That was the basis of the motion.
At the conclusion of that argument, and before any further step was taken, an amended injunction had been discovered and presented to the court for its consideration in determining that preliminary question.
Now, I do not propose to decide that question one way or the other. I propose to decide this case upon its merits as disclosed by the facts in this case. If I attempted to *230so decide it, I should be confronted with this difficulty: The late Chancellor Saulsbury evidently thought that Peter J. Ford, as an individual, could not be punished for contempt under the original injunction; and the fact that he signed an amended injunction is proof that there was present in his mind a doubt as to the power of the Chancellor to thus punish him under the changed conditions; that is, the transfer of the property to the corporation.
If the amended injunction was necessary in order to punish Peter J. Ford, or the corporation of which he was a member, then there could have been no violation of this amended injunction, because it had never been published or made known. He had no knowledge of it, and certainly a man cannot be punished for the performance of an act which is prohibited by an order or a decree of the court which has never been published.
As I said before, I do not propose to decide that question. I shall dispose of this case entirely upon its merits and leave the question of law untouched. P shall do that very briefly.
There was. very strong testimony on the part of the complainant that Peter J. Ford was guilty of a violation of, or a breach of, this injunction, and if the case had depended upon the testimony of the complainant he certainly would have been proven guilty.
But Peter J. Ford met that testimony with evidence quite as strong, if not stronger, showing his innocence.
I believe it was conceded on both sides that, unless some damage or injury resulted to the complainant because of the discharge of fluid, liquid, or any other matter from that factory, or otherwise, he could not be held *231guilty. This is undoubtedly true, for to enjoin or restrain a party from committing an act which in itself would not be injurious to the party complaining would be an improper exercise of this extraordinary power of the court.
As I have already said, there is strong testimony on both sides, and in the presence of such a decided conflict of testimony, which is entirely irreconcilable, how can any mind escape doubt — a serious and grave doubt — that this defendant is guilty of a breach of the terms of that injunction, assuming now that Peter J. Ford,' though not the owner of this property, can be guilty of a contempt?
In view of the fact of this grave doubt existing in my mind, it is utterly impossible for me to decide that Peter J. Ford is guilty of any contempt. There is a serious doubt in my mind, and that doubt must control, because of the consequences that would follow; and there being such a doubt, the defendant in this case is entitled to the benefit of that doubt, and I so decide.
This rule must be discharged.